UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                            )
LEVEL THE PLAYING FIELD, et al.,            )
                                            )
             Plaintiffs,                    )
                                            )
      v.                                    )       Case No. 15-cv-1397 (TSC)
                                            )
FEDERAL ELECTION COMMISSION,                )
                                            )
             Defendant.                     )
                                            )

                                MEMORANDUM OPINION

       This case concerns a highly visible element of our democratic electoral process: the

presidential and vice-presidential debates held every four years by the Commission on

Presidential Debates (“CPD”).

       Plaintiffs Level the Playing Field, Peter Ackerman, Green Party of the United States, and

Libertarian National Committee, Inc. allege that, following this court’s remand, Defendant

Federal Election Commission (“FEC”) again violated the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706, in dismissing two administrative complaints regarding the CPD, and

denying a petition to engage in rulemaking to change the FEC’s regulations regarding debate

staging organizations. (See ECF No. 76 (“Am. Compl.”) ¶¶ 76–82.)

       Before the court are Plaintiffs’ motion for summary judgment (ECF No. 83), Defendant’s

cross-motion for summary judgment (ECF No. 90), Defendant’s motion to strike (ECF No. 92),

and Plaintiffs’ motion to supplement the record (ECF No. 99). Upon consideration of the

pleadings and the Administrative Record (ECF No. 105), Defendant’s motion to strike is

GRANTED in part and DENIED in part, Plaintiffs’ motion to supplement the record is DENIED,

Plaintiffs’ motion for summary judgment is DENIED, and Defendant’s cross-motion for

                                                1
summary judgment is GRANTED.

                                        I. BACKGROUND

       This is the second round of summary judgment briefing in this case. Because this court

has already issued a detailed memorandum and opinion (ECF No. 60), for purposes of this

ruling, the court will assume the parties’ familiarity with the underlying record and recite only

what is necessary to resolve the pending motions.

   A. The Court’s February 1, 2017 Memorandum and Opinion

       On February 1, 2017, this court issued a memorandum and opinion finding that the FEC

“acted arbitrarily and capriciously and contrary to law when it dismissed [Plaintiffs’] two

administrative complaints” and “fail[ed] to provide a reasoned and coherent explanation” for its

denial of Plaintiffs’ rulemaking petition. (Id. at 28.)

       In granting Plaintiffs’ motion for summary judgment and denying the FEC’s cross-

motion for summary judgment, the court issued five main directives to the FEC in reconsidering

Plaintiffs’ submissions. The court ordered the FEC to: (1) “articulate its analysis in determining

whether the CPD endorsed, supported, or opposed political parties or candidates” (id. at 14); (2)

“demonstrate how it considered the evidence, particularly, but not necessarily limited to, the

newly-submitted evidence of partisanship and political donations and the expert analyses

regarding fundraising and polling” (id. at 18); (3) notify the ten remaining directors, address the

allegations made against them, and consider the evidence presented against them (id. at 19); (4)

demonstrate that it had considered the full scope of Plaintiffs’ evidence as well as to explain how

and why it rejected the evidence in deciding that CPD’s polling requirement is an objective

criterion (id. at 23); and (5) engage in thorough consideration of the presented evidence and

explain its decision regarding Plaintiffs’ rulemaking petition (id. at 27–28).



                                                  2
   B. Plaintiffs’ August 11, 2017 Amended Complaint

       On August 11, 2017, Plaintiffs filed an amended complaint alleging that the FEC’s post-

remand decisions indicate that it failed to comply with any of the court’s directives, and asking

the court to take the following actions:

       Declare that the FEC’s dismissals of Plaintiffs’ administrative complaints were
       arbitrary, capricious, an abuse of discretion, and otherwise contrary to law, and
       direct the FEC, within 30 days, to find that the CPD has violated 11 C.F.R.
       § 110.13 by staging candidate debates in a partisan manner and without pre-
       established, objective criteria; violated 52 U.S.C. § 30118(a) by making
       prohibited contributions and expenditures; and violated 52 U.S.C. §§ 30103 and
       30104 by failing to register as a political committee and by failing to make
       required reports and disclosures; and

       If the FEC fails to so act, authorize Plaintiffs to bring a civil action against the
       CPD, its executive director, and the directors who have participated in these
       violations of federal election law to remedy those violations; and

       Declare the FEC’s denial of the petition for rulemaking was arbitrary, capricious,
       an abuse of discretion, and otherwise contrary to law, and order the FEC to open
       rulemaking to revise its rules governing presidential debates to ensure that debate
       sponsors do not unfairly exclude independent and third-party candidates from
       participating.

(See Am. Compl. ¶¶ 3, 9, 21.)

                                           II. STANDARD

       On a motion for summary judgment in a suit seeking APA review, the court must set

aside any agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2). The court’s review is “highly deferential” and begins

with a presumption that the agency’s actions are valid. Envtl. Def. Fund, Inc. v. Costle, 657 F.2d

275, 283 (D.C. Cir. 1981). The plaintiff bears the burden of establishing the invalidity of the

agency’s action. Id.

       The court is “not empowered to substitute its judgment for that of the agency,” Citizens to

Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 416 (1971) (abrogated on other grounds), but

                                                  3
instead must consider only “whether the agency acted within the scope of its legal authority,

whether the agency has explained its decision, whether the facts on which the agency purports to

have relied have some basis in the record, and whether the agency considered the relevant

factors,” Fulbright v. McHugh, 67 F. Supp. 3d 81, 89 (D.D.C. 2014) (quoting Fund for Animals

v. Babbitt, 903 F. Supp. 96, 105 (D.D.C. 1995)). “A reviewing court, however, will accord a

somewhat greater degree of scrutiny to an order that arrives at substantially the same conclusion

as an order previously remanded by the same court.” Greyhound Corp. v. I.C.C., 668 F.2d 1354,

1358 (D.C. Cir. 1981). “The agency’s action on remand must be more than a barren exercise of

supplying reasons to support a pre-ordained result.” Food Mktg. Inst. v. I.C.C., 587 F.2d 1285,

1290 (D.C. Cir. 1978).

                                         III. ANALYSIS

A. Defendant’s Motion to Strike and Plaintiffs’ Motion to Supplement

       The FEC moves to strike portions of Plaintiffs’ memorandum of law, portions of

Plaintiffs’ counsel’s declaration, and one of Plaintiffs’ expert affidavits because the materials

were not before the agency when it made its determinations and are not part of the administrative

record. (See ECF 92 (“Def.’s Mot. to Strike”) at 1.) The FEC also argues that Plaintiffs’ use of a

FEC Commissioner’s pre-decisional statement is improper. (See id.) Plaintiffs oppose the

motion to strike and move to supplement the administrative record with the objected to material.

(See ECF No. 99 (“Pls.’ Mot to Supplement”) at 1–2.) Because the arguments in the motion to

strike and the motion to supplement overlap, the court will assess them simultaneously with

respect to each category of objected to material.

       1. Extra-record Evidence

       When reviewing agency actions such as FEC’s decision here, courts review “the whole



                                                    4
record or those parts of it cited by a party.” 5 U.S.C. § 706; Volpe, 401 U.S. at 420 (“[R]eview is

to be based on the full administrative record that was before the Secretary at the time he made his

decision.”). This includes “all documents and materials that the agency directly or indirectly

considered” before deciding what action to take. Pac. Shores Subdiv. Cal. Water Dist. v. U.S.

Army Corps of Engr’s, 448 F.Supp.2d 1, 4 (D.D.C. 2006) (internal quotation omitted). Judicial

review is limited to the record because a court “should have before it neither more nor less

information than did the agency when it made its decision.” IMS, P.C. v. Alvarez, 129 F.3d 618,

623 (D.C. Cir. 1997) (quoting Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792

(D.C. Cir. 1984)). Agencies bear the burden of compiling the materials and documents they

considered, either directly or indirectly, and the compiled record “is entitled to a strong

presumption of regularity.” Marcum v. Salazar, 751 F.Supp.2d 74, 78 (D.D.C. 2010).

       When, as here, a party seeks to add materials to the record that it does not contend the

agency actually reviewed, courts have permitted such extra-record evidence in at least three

“unusual circumstances.” Am. Wildlands v. Kempthorne, 530 F.3d 991, 1002 (D.C. Cir. 2008).

These are: (1) when “the agency ‘deliberately or negligently excluded documents that may have

been adverse to its decision,’” (2) when “background information [is] needed ‘to determine

whether the agency considered all the relevant factors,’” and (3) when “the ‘agency failed to

explain administrative action so as to frustrate judicial review.’” City of Dania Beach v. F.A.A.,

628 F.3d 581, 590 (D.C. Cir. 2010) (quoting Am. Wildlands, 530 F.3d at 1002).

       Plaintiffs contend that the extra-record materials identified in their motion for summary

judgment can be divided into six categories that are permissible under one of the first two

exceptions or for a separate reason. (See Pls.’ Mot. to Supplement at 2–6.) However, three of

the extra-record materials identified in the FEC’s appendix—an article regarding a 2018 Senate



                                                  5
bid, a comment made after the 2016 election about the difficulty of selecting moderators, and an

article concerning Ross Perot’s independent candidacy in 1992—are not encompassed by any of

the six categories delineated by Plaintiffs. For those materials, because Plaintiffs failed to

address them, in accord with Local Rule 7(b), the court deems the FEC’s motion as conceded,

see Hopkins v. Women's Div., Gen. Bd. of Glob. Ministries, 238 F. Supp. 2d 174, 178 (D.D.C.

2002) (citing FDIC v. Bender, 127 F.3d 58, 67–68 (D.C.Cir.1997)) (“It is well understood in this

Circuit that when a plaintiff files an opposition to a motion . . . addressing only certain arguments

raised by the defendant, a court may treat those arguments that the plaintiff failed to address as

conceded.”), and strikes those portions from the record. (See ECF No. 83 (“Pls.’ Mot. Summ.

J.”) at 14, n.22; 16, n.30; 44, n.58.)

                    i. News Articles Regarding CPD Directors’ Participation and Statements

        Plaintiffs seek to supplement the record with two news articles that they allege

demonstrate noncompliance with CPD’s internal policies. The first article relays CPD Director

Olympia Stowe’s opinion that President Donald Trump was hurting the Republican brand. (See

Pls.’ Mot. Summ. J. at 14, n.18.) The second article states that CPD Director Frank Fahrenkopf

co-chaired a fundraiser for Adam Laxalt, who was reportedly considering entering Nevada’s

gubernatorial race at the time. (See id. at 25, n.35.) Plaintiffs argue that the articles fall under

the first and second Dania Beach exceptions, under which extra-record evidence may be

considered because an agency has deliberately or negligently excluded adverse documents, and

extra-record evidence may be considered as needed background information. (See Pls.’ Mot. to

Supplement at 2–3.)

        Having considered all arguments, the court finds that neither of the first and second

Dania Beach exceptions apply to these articles. To prove that the articles fall within the first



                                                   6
Dania Beach exception, Plaintiffs needed to make a “strong showing of [agency] bad faith.”

Dist. Hosp. Partners, L.P. v. Burwell, 786 F.3d 46, 55 (D.C. Cir. 2015) (quoting James Madison

Ltd. ex rel. Hecht v. Ludwig, 82 F.3d 1085, 1095 (D.C.Cir.1996) (alteration in original). Here,

Plaintiffs proffered only “conclusory statements,” which “‘fall short’ of that high threshold.” Id.

With respect to the second Dania Beach exception, Plaintiffs argue that the news articles should

be made part of the record because they show “that the FEC failed to consider all relevant factors

when relying upon the alleged [internal] policies.” (See Pls.’ Mot. to Supplement at 3.) But

under Dania Beach, it is not enough that Plaintiffs cursorily allege the evidence shows a failure

to consider all relevant factors; Plaintiffs must demonstrate that the evidence is “needed” by the

court to make that determination. Dania Beach, 628 F.3d at 590. And in light of the FEC’s

explanation of the manner in which it relied on CPD’s representation that it had two internal

polices, as well as the voluminous record, the court is confident that the two news articles are not

needed. See e.g., Lee Mem’l Hosp. v. Burwell, 109 F. Supp. 3d 40, 54 (D.D.C. 2015) (finding

supplementation not needed where agency provided cogent explanation). Therefore,

Defendant’s motion to strike the two news articles is GRANTED, and Plaintiffs’ motion to

supplement the record with them is DENIED.

                   ii. News Articles Regarding Media Sources Consulted by Voters

       Plaintiffs next seek to admit four news articles under the first and second Dania Beach

exceptions, arguing that the articles rebut the FEC’s assertion that an independent candidate can

significantly defray the cost of her campaign by reaching voters through social media. (See Pls.’

Mot. Summ. J. at 30, nn.38–40; 31, n.46; Pls.’ Mot to Supplement at 4.)

       Here again, the court finds that neither the first nor second Dania Beach exceptions

apply. Plaintiffs proffer no evidence of bad faith, and therefore cannot meet the first exception.



                                                 7
See Dist. Hosp. Partners, L.P., 786 F.3d at 55 (noting that to meet the first exception, plaintiffs

must make a strong showing of bad faith on the part of the agency). And the second exception

has not been met because the FEC’s decision explains how it arrived at its finding that the

Douglas Schoen expert report is undermined, in part, because the report did not consider the

effect of digital and social media on media exposure avenues available to independent

candidates. The proffered news articles are not needed to determine whether the FEC adequately

considered all the relevant factors, including the extent to which voters rely on social media to

learn about presidential candidates. See e.g., Lee Mem’l Hosp., 109 F. Supp. 3d at 54 (finding

supplementation not needed where agency provided cogent explanation). Accordingly,

Defendant’s motion to strike the four news articles is GRANTED, and Plaintiffs’ motion to

supplement the record with them is DENIED.

                  iii. Articles, Books, Videos, and Websites regarding the 2016 Election

       Of the FEC’s two decisions—the initial decision was issued in 2015 and the second

decision was issued in 2017—only the 2017 decision references the 2016 election in its analysis.

In response to this reference in the 2017 decision, Plaintiffs seek to supplement the

administrative record with extra-record evidence concerning the 2016 election. (See Pls.’ Mot.

Summ. J. at 1, n.2; 4, n.6; 13, nn.12–13 & 15–16; 14, nn.17, 19–21, & 23; 15, nn.24–26; 16,

n.29; 33, n.49.) Plaintiffs argue that the court should either find that the evidence falls under the

second Dania Beach exception or, at a minimum, take judicial notice of the evidence for

purposes of background. (See Pls.’ Mot. to Supplement at 5–6.) The court disagrees.

       Plaintiffs’ characterization of FEC as “conducting [its] own sua sponte analysis of the

2016 race,” (see id. at 6), is a bit of an overstatement. The FEC’s references to the 2016 election

are cabined largely to three categories: (1) third party candidates’ name recognition, media



                                                  8
attention, and financial support; (2) the Democratic and Republican nominees’ spending on

digital marketing; and (3) a potential candidate’s reported interest in running because of his

personal wealth and name recognition. For each category, the FEC provides a cogent

explanation of its reliance on the cited materials; thus, supplementation is not needed. See e.g.,

Lee Mem’l Hosp., 109 F. Supp. 3d at 54 (finding supplementation not needed where agency

provided cogent explanation). With respect to Plaintiffs’ alternative argument, because the

content of some of the documents are subject to reasonable dispute and the court’s focus at this

stage is on the documents that can serve as the foundation for Plaintiffs’ claims, the court

declines to take judicial notice of the documents for background purposes. Defendant’s motion

to strike the articles, books, videos, and websites is GRANTED, and Plaintiffs’ motion to

supplement the record with them is DENIED.

                   iv. Name Recognition Polls Not Mentioned in FEC’s Decisions

        Plaintiffs also seek to supplement the record with a Gallup and a YouGov poll showing

that Libertarian Party candidate Gary Johnson’s name recognition was 36 percent and 37 percent

respectively. (See Pls.’ Mot. Summ. J. at 27, n.37.) According to Plaintiffs, the polls show that

the FEC erred in relying solely on a subsequent YouGov poll, which indicated that Gary Johnson

achieved 63 percent name recognition. (Id.) Plaintiffs argue that the court may take judicial

notice of the polls or, in the alternative, find that the two polls fall under the first and second

Dania Beach exceptions. (See Pls.’ Mot. to Supplement at 3–4.) However, none of these three

proposed avenues are appropriate here.

        “[J]udicial notice is typically an inadequate mechanism for a court to consider extra-

record evidence when reviewing an agency action.” Dist. Hosp. Partners, L.P. v. Sebelius, 971

F. Supp. 2d 15, 32, n.14 (D.D.C. 2013), aff’d sub nom. Dist. Hosp. Partners, L.P. v. Burwell, 786



                                                   9
F.3d 46 (D.C. Cir. 2015). This general rule rests on the premise that plaintiffs should not be

permitted to exploit the standard for judicial notice to circumvent the strict standard for

supplementing the administrative record. See Banner Health v. Burwell, 126 F. Supp. 3d 28, 62

(D.D.C. 2015), aff’d in part, rev’d in part sub nom. Banner Health v. Price, 867 F.3d 1323 (D.C.

Cir. 2017) (“Plaintiffs cannot evade that strict standard by appealing to the standard for judicial

notice.”). And none of the cases relied upon by Plaintiffs involved an APA case. See e.g., Atkins

v. Virginia, 536 U.S. 304, 316 n.21 (2002) (reviewing public opinion polling data in death

penalty appeal); Owens v. Duncan, 781 F.3d 360, 362 (7th Cir. 2015) (using website to

determine when sunset and nautical twilight occurred on certain day in a habeas case).

Therefore, in accord with other courts in this district, the court declines to take judicial notice of

the two polls because, as discussed below, Plaintiffs have failed to prove that any of the Dania

Beach exceptions apply. See Riffin v. Surface Transp. Bd., No. 16-1147, 2016 WL 6915552, at

*1 (D.C. Cir. Oct. 6, 2016) (unpublished) (rejecting plaintiff’s effort to supplement the

administrative record through judicial notice and explaining that none of the three exceptions to

the rule against supplementation were met); Silver State Land, LLC v. Beaudreau, 59 F. Supp. 3d

158, 172 (D.D.C. 2014) (declining to take judicial notice in APA case where proposed document

did not “qualify for supplementation of the administrative record or extra-record review”); see

also Dist. Hosp. Partners, 971 F. Supp. 2d at 32 n.14 (“[J]udicial notice of an adjudicative fact

not part of the administrative record generally is irrelevant to the court’s analysis of the merits.

Instead, a court may only consider an adjudicative fact subject to judicial notice that is not part of

the administrative record if it qualifies for supplementation as extra-record evidence.”).

       With respect to the first Dania Beach exception, in addition to their conclusory statement

that the two polls undermine the FEC’s argument and were deliberately or negligently excluded



                                                  10
by the FEC, Plaintiffs cite to a D.C. Circuit decision permitting supplementation of the

administrative record where the agency relied on a single memorandum from another program.

See Kent Cty., Delaware Levy Court v. U.S. E.P.A., 963 F.2d 391, 396 (D.C. Cir. 1992).

However, in that case, the agency looked outside of its own files to support its decision, but

neglected to examine its own files, which contained several documents “relat[ing] to the position

of the agency’s own experts on the question central to th[e] case.” Id. Thus, the Court found the

agency negligent for failing to review any of its internal documents and permitted plaintiff to

supplement the administrative record. Id. Here, however, the poll relied upon by the FEC and

the two polls proffered by Plaintiffs are all external documents. Thus, there is insufficient

evidence to find that the FEC was either deliberate or negligent in not including them.

Moreover, Plaintiffs seek to introduce a poll that was taken June 2–5, 2016 and another poll

taken July 13–17, 2016. And because the YouGov poll in the record was taken over a month

later, on August 25–26, 2016, it is not directly contradicted by the polls proffered by Plaintiffs,

and it is not clear that the polls are adverse to the FEC’s decision.

       Lastly, the second Dania Beach exception does not apply to the name recognition polls,

neither of which provide insight into the FEC’s findings nor assist the court in determining

whether the FEC adequately considered the relevant factors. C.f. Rhea Lana, Inc. v. U.S. Dep’t

of Labor, No. 14-CV-00017 (CRC), 2016 WL 10932817, at *1 (D.D.C. Dec. 6, 2016) (finding

proposed supplement provided needed background information where it included letters

“shed[ding] light on the basis for [the agency’s] decision”). The two proffered polls do not

provide insight into the FEC’s decision making because they do not reflect the thoughts or

efforts of anyone who participated in the FEC’s decision. And the court can consider any

arguments about to what extent, if any, the FEC erred in relying only on the August YouGov poll



                                                  11
without considering the two earlier polls that were not before the FEC. Thus, Defendant’s

motion to strike the name recognition polls is GRANTED, and Plaintiffs’ motion to supplement

the record with them is DENIED.

                   v. 2008 Polling Data for President Barack Obama

       Plaintiffs also seek to supplement the record with a Real Clear Politics poll, which they

allege plainly shows that President Barack Obama’s polling received a boost after the 2008 Iowa

caucuses. (See Pls.’ Mot. Summ. J. at 42, n.55.) Plaintiffs assert that the court should take

judicial notice of the poll, or consider it under the first Dania Beach exception, which permits

consideration of extra-record adverse evidence when an agency has deliberately or negligently

excluded it. (See Pls.’ Mot. to Supplement at 5.)

       Plaintiffs have again failed to establish that supplementation is warranted. They

submitted this poll because “[f]or the first time in its decisions, the FEC disputed whether

President Obama’s polling received a boost from the 2008 Iowa caucuses.” (Id.) But the FEC’s

decision contains no such dispute; it simply notes that a polling expert found that President

Obama did not “suddenly burst onto the political scene, polling shows that he was already

reasonably well-known to voters in advance of the 2008 primaries.” (A.R. 1934.) 1

Nevertheless, even if the decision did contain the dispute, Plaintiffs have not shown that the FEC

deliberately or negligently excluded the poll, and judicial notice is inappropriate where none of

the Dania Beach exceptions have been met. Accordingly, the court will not take judicial notice

of the Real Clear Politics poll and will not consider it as part of the record in evaluating the

cross-motions for summary judgment. Defendant’s motion to strike the Real Clear Politics poll




1
  In this opinion, the “A.R.” refers to the administrative record. The entire administrative record
is contained in the “Second Joint Appendix,” ECF No. 105.
                                                 12
is GRANTED, and Plaintiffs’ motion to supplement the record with it is DENIED.

                  vi. Douglas Schoen Affidavit

       The administrative record in this case includes Douglas Schoen’s expert report and a

cover letter advising Defendant that Schoen’s complete data set could be provided upon request.

Plaintiffs now seek to supplement the record with an affidavit from Schoen attaching the data set

upon which he relied. (ECF No. 83-3.) Plaintiffs argue that the court should consider the

affidavit and attachment under the second Dania Beach exception, which allows a court to

supplement the record with evidence that provides needed background information. (See Pls.’

Mot. to Supplement at 5.)

       The court does not need the affidavit and the data set to determine whether the FEC

considered the relevant factors. Generally, an administrative record need not be supplemented

with underlying source documents where a document in the record provides detailed findings.

See Dist. Hosp. Partners, 786 F.3d at 55 (finding supplementation unnecessary because source

data did not constitute critical background information); Todd v. Campbell, 446 F. Supp. 149,

152 (D.D.C. 1978), aff’d, 593 F.2d 1372 (D.C. Cir. 1979) (“[T]he Court does not need to

examine the raw data in order to determine whether or not the Commission decision was

arbitrary and capricious or otherwise not in accordance with law.”); see also James Madison, 82

F.3d at 1095–96 (“[T]he administrative record included detailed memoranda describing the

examiners’ findings and recommendations, and [the plaintiff] has given no reason why the

district court should have looked beyond those memos.”). This case does not present any reason

to depart from this general understanding because the proposed supplement is, as Plaintiffs

concede, “in many respects [] identical to what Schoen said in his report.” (Pls.’ Mot. to

Supplement at 5.) The duplicative nature of the supplement renders this case inapposite to the



                                                13
first case—Oceana, Inc. v. Evans, 384 F. Supp. 2d 203 (D.D.C. 2005)—upon which Plaintiffs

rely. Id. at 217 n.17 (supplementing record with additional information from the creator of a

scientific model because the proposed supplement explained how the agency misapplied the

model). And Plaintiffs’ second case is inapplicable because, contrary to Plaintiffs’

representations to the court, the scientist’s declaration in that case was stricken from the record.

See Sw. Ctr. For Biological Diversity v. Norton, No. 98-CV-934 (RMU/JMF), 2002 WL

1733618, at *8 (D.D.C. July 29, 2002) (“In the end, the addition of Lande’s declaration is a

nonstarter, for it cannot be said to taint FWS’ final decision.”).

       Moreover, to the extent Plaintiffs suggest that had the FEC requested the data set, it

would have changed its finding that there is “no evidentiary basis” to credit the figures extracted

from the data set, Plaintiffs are mistaken. The proposed data set—a one-page chart, entitled

“National 18 Week Political Strategy Outline”—does not address any of the three issues

identified in the FEC’s rulemaking decision. It does not provide information on the underlying

data or explain the circumstances under which a media firm offered these estimates. And lastly,

it does not address or acknowledge the biases arising from a media firm’s financial interest in

estimating or promoting high media buy costs.

       Accordingly, Defendant’s motion to strike the Schoen Affidavit is GRANTED, and

Plaintiffs’ motion to supplement the record with it is DENIED.

       2. Eric Olney Declaration

       In support of their motion for summary judgment, Plaintiffs submitted a declaration from

Eric Olney, an attorney in this matter. (ECF No. 83-2.) Attached to the declaration are several

exhibits. The FEC does not object to the exhibits, but, in a footnote, it moves to strike the

portions of the Olney declaration that contain “arguments by counsel” because arguments should



                                                  14
be confined to the briefs. (See Def.’s Mot. to Strike at 5, n.2.) In response, Plaintiffs maintain

that the declaration is “limited to a description of conversations and other acts performed by [the]

law firm that could only be attested to in an attorney declaration.” (See Pls.’ Mot. to Supplement

at 7.)

         In moving to strike the portions of the Olney declaration, the FEC erred in three respects.

It made its motion in a perfunctory manner in a footnote, and instead of identifying all instances

of argument or providing an example of the objectionable argument, the FEC referred to the

objected to material as “Portions of Declaration of Eric S. Olney.” Then, in its reply brief, the

FEC again confined its argument about the declaration to a footnote. While it is understandable

that the five-page limit on the FEC’s reply brief may justify relegating the argument to a

footnote, the FEC’s opening motion had no such page limitation and should have, at the very

least, provided the court with an example of the objectionable argument. Accordingly, the court

declines to guess which portions of the declaration contain argument. See Hutchins v. District of

Columbia, 188 F.3d 531, 539 n.3 (D.C. Cir. 1999) (stating that the court “need not consider

cursory arguments made only in a footnote”); Huntington v. U.S. Dep’t of Commerce, 234 F.

Supp. 3d 94, 101 (D.D.C. 2017) (deeming arguments made in footnote as forfeited and

addressing only arguments made in briefs). Defendant’s motion to strike unidentified portions of

the Olney Declaration is DENIED.

         3. Commissioner Ellen Weintraub’s Remarks

         In July 2015, the FEC held an open meeting during which it discussed Plaintiffs’

rulemaking petition. Plaintiffs’ motion for summary judgment includes remarks made by

Commissioner Ellen Weintraub during the discussion. (See Pls.’ Mot. Summ. J. at 8, n.8.) The

FEC moves to strike Plaintiffs’ use of the remarks because they constitute pre-decisional



                                                 15
deliberations and are thus not properly considered part of the administrative record. (See Def.’s

Mot. to Strike at 8–10.) Plaintiffs contend that the remarks are properly before the court to show

institutional bias. (See Pls.’ Mot. to Supplement at 7.) The court agrees with the FEC.

       When reviewing an agency action, the agency’s opinion and its pre-decisional

deliberations are and should be handled differently. “Agency opinions, like judicial opinions,

speak for themselves.” Checkosky v. SEC, 23 F.3d 452, 489 (D.C.Cir.1994). “Rendered at the

conclusion of all the agency’s processes and deliberations, they represent the agency’s final

considered judgment upon matters of policy the Congress has entrusted to it.” PLMRS

Narrowband Corp. v. F.C.C., 182 F.3d 995, 1001 (D.C. Cir. 1999). Accordingly, courts should

review the agency’s opinion with a view to determining whether the agency acted within the

scope of its legal authority, explained its decision, relied on facts with some basis in the record,

and considered the relevant factors. Fulbright, 67 F. Supp. 3d at 89. In contrast, predecisional

deliberations are not final. Until the agency issues its opinion, commissioners are free to change

their positions and the bases of their positions. See Checkosky, 23 F.3d at 489 (“Up to the point

of announcement, agency decisions are freely changeable, as are the bases of those decisions.”).

Pre-decisional deliberations will not be effective if commissioners are concerned that “any slip

of the tongue during an agency’s decisionmaking process could be fatal.” PLMRS Narrowband

Corp., 182 F.3d at 1001. Indeed, if commissioners’ remarks were regularly deemed fair game

for the administrative record, there could be a chilling effect on “candid and creative exchanges

regarding proposed decisions and alternatives,” “lead[ing] to an overall decrease in the quality of

decisions.” Ad Hoc Metals Coal. v. Whitman, 227 F. Supp. 2d 134, 143 (D.D.C. 2002). Thus,

“[w]here an agency has issued a formal opinion or a written statement of its reasons for acting,

transcripts of agency deliberations at Sunshine Act meetings should not routinely be used to



                                                 16
impeach that written opinion.” Kan. State Network v. FCC, 720 F.2d 185, 191 (D.C. Cir. 1983).

       In this case, Commissioner Weintraub’s remarks were made during pre-decisional

deliberations; thus, the presumption is against inclusion in the administrative record. In an

attempt to rebut the presumption, Plaintiffs rely on a Third Circuit decision involving the

termination of an employee’s Employee Retirement Income Security Act benefits. See Kosiba v.

Merck & Co., 384 F.3d 58, 67 (3d Cir. 2004). Contrary to Plaintiffs’ representations, Kosiba is

not in any material way comparable to this case. In Kosiba, the district court found that the

denial of benefits was not arbitrary and capricious. Id. at 61. The Third Circuit, when

remanding the case, noted that the district court could supplement the record with “evidence of

potential biases and conflicts of interest that is not found in the administrator’s record” in order

to determine whether a standard above the arbitrary and capricious standard should be applied.

Id. at 67 n.5. The procedural posture and questions presented by the FEC’s motion to strike are

patently different from those presented in Kosiba, and therefore that case provides no basis for

the court to supplement the record with Commissioner Weintraub’s pre-decisional remarks.

Defendant’s motion to strike Commissioner Weintraub’s remarks is GRANTED, and Plaintiffs’

motion to supplement the record with it is DENIED.

B. Plaintiffs’ and Defendant’s Cross-Motions for Summary Judgment

       Following this court’s remand, the FEC reconsidered the allegations in both of Plaintiffs’

complaints as well as those in Plaintiffs’ petition for rulemaking. The FEC subsequently issued

two decisions again finding Plaintiffs’ allegations unpersuasive. Plaintiffs now challenge the

underpinnings of each decision.

       1. FEC’s Dismissals of Plaintiffs’ Administrative Complaints

       The FEC’s Factual and Legal Analysis opened by explaining that the FEC uses the “plain



                                                 17
meaning” of “endorse, support, and oppose” when determining whether the CPD qualifies as a

staging organization that does not endorse, support, or oppose political candidates or political

parties. (A.R. 7213.)

       The FEC then analyzed evidence that it had previously reviewed in prior actions. In so

doing, the FEC first relied on sworn declarations, from the individuals or organizations quoted in

Plaintiffs’ complaint, in which the individuals affirmed that the “statements attributed to them do

not fairly or fully reflect their respective views on the participation of independent candidates in

CPD debates.” (A.R. 7216.) The FEC further found that even if the quotes in Plaintiffs’

complaint were not cherry picked and indeed once represented the organization’s perspective, “it

would be inappropriate to rely on documents and statements that are more than 30 years old to

ascertain CPD’s present support or opposition to candidates and parties,” because organizations

change over time. (A.R. 7217.) And the CPD, in particular, conducts an internal review after

every presidential election and has adjusted the process to be inclusive of independent

candidates. (Id.) The FEC also found that the earlier documents and statements were of limited

persuasive value because each current CPD director swore that he or she had never observed a

CPD board member conduct CPD business in a partisan fashion. (A.R. 7218.) Finally, the FEC

reasoned that even if the earlier declarations reflected more current sentiments, they did not

demonstrate that CPD endorsed, supported, or opposed any party or candidate. (Id.)

       The FEC then addressed the evidence that had not been presented in prior complaints. It

found that statements made in an interview by CPD Co-Chair Frank Fahrenkopf in his official

capacity did not indicate any categorical support for or opposition to any candidates; they merely

asserted the historical fact that, aside from Ross Perot, the debates have consisted of only

Democratic and Republican candidates. (A.R. 7219.) The FEC also reviewed all other



                                                 18
statements, financial contributions, and employment-related evidence to determine whether any

were attributable to any CPD co-chair or director in his or her official capacity. (A.R. 7221.)

The FEC then noted the CPD’s recently adopted “Political Activities Policy” and an informal

policy limited the risk that financial conflicts of interest could arise as a result of outside

employment. (A.R. 7221–22.) Accordingly, the FEC found that the additional evidence failed

to demonstrate that the CPD endorsed, supported, or opposed any political party or political

candidate.

        The FEC’s Factual and Legal Analysis then addressed Plaintiffs’ claim that the fifteen

percent polling threshold is not objective and results in prohibited corporate contributions from

CPD to debate participants. First, the FEC noted that, in another case, the court concluded that

“third party candidates have proven that they can achieve the level of support required by the

CPD.” (A.R. 7223–24.) Second, the FEC acknowledged that this case is different because

Plaintiffs have presented new information in the form of expert reports.

        The FEC took issue with Dr. Clifford Young’s report, which found that to meet the 15

percent threshold, a candidate must achieve 60 and perhaps as much as 80 percent name

recognition. (A.R. 7224.) The FEC claimed that by focusing solely on name recognition, Young

oversimplified the study to the detriment of its usefulness. (AR. 7224–25.) Moreover, the

Young report did not and cannot establish that it is impossible for independent candidates to

reach the requisite name recognition because 63 percent of registered voters had heard of

Libertarian Gary Johnson and 59 percent had heard of Green Party candidate Jill Stein. (AR.

7225–26.)

        The FEC then turned to political analyst Douglas Schoen’s report, which stated that the

cost to an independent candidate of achieving 60 percent name recognition would be over $266



                                                   19
million, including $120 million for paid media content production and dissemination. (A.R.

7224.) The FEC found that the report was flawed in large part because it was built on the Young

report’s premise that 60 to 80 percent name recognition is necessary to meet the 15 percent

threshold. (A.R. 7226.) The FEC criticized the Schoen report for failing to consider that

independent candidates can attract earned media (free coverage), that social media provides more

economical avenues for messaging, and that independent expenditure-only political committees

pay for messaging in support of independent candidates. (A.R. 7226–28.)

       Having identified significant limitations undermining the reports’ persuasiveness, found

that recent elections undermined the reports’ findings, noted that independent candidates do not

begin at zero percent name recognition, and acknowledged the judicial finding that independent

candidates in the past have reached 15 percent in the polls, the FEC concluded that the expert

reports did not provide reason to believe that the 15 percent threshold violated the requirement to

use objective candidate-selection criteria for staging debates. (A.R. 7228–29.)

       The FEC then addressed Plaintiffs’ allegations that the CPD manipulates the selection of

polls to favor Democratic and Republican candidates, and relies on inaccurate polls. The FEC

found no evidence in the record that the CPD has manipulated the dates of the polls to favor any

party. (A.R. 7230.) It relied on a sworn declaration from its independent polling expert stating,

in part, that he has recommended which polls to use since 2000 based solely upon his

professional judgment and without any partisan purpose or pre-determined result in mind. (Id.)

With regard to Plaintiffs’ allegations that polling in three-way races is subject to increased

inaccuracy, the FEC gave greater weight to its own expert, finding that Young’s conclusions

about gubernatorial races were not equally applicable to presidential races and therefore could

not support a reasonable inference that the CPD’s criteria for selecting debate participants was



                                                 20
not objective. (A.R. 7231–32.)

       Finally, the FEC dismissed Plaintiffs’ remaining allegations as being grounded solely in

policy and untethered from evidence. (A.R. 7233.)

       In their motion for summary judgment, Plaintiffs assert that the FEC’s conclusions were

arbitrary, capricious, and contrary to law because the FEC: (1) applied the incorrect legal

standard, (2) failed to properly consider the submitted evidence, and (3) ultimately reached the

wrong conclusion regarding the objectivity of the CPD’s debate requirement.

                    i. Legal Standard Adopted by the FEC

       Plaintiffs argue that the FEC failed to articulate the standard it used in determining

whether the CPD complied with the regulation prohibiting it from endorsing, supporting, or

opposing political candidates or parties. (See Pls.’ Mot. Summ. J. at 20.) They contend that the

FEC’s conclusory statement that it applied the plain meaning of each term is insufficient and

offers no insight into its decision-making. (Id.) Further, Plaintiffs argue that the FEC applied

the “control test” that this court instructed it not to use in Level the Playing Field v. Fed. Election

Comm’n, 232 F. Supp. 3d 130 (D.D.C. 2017) (“LPF I”). (Id. at 20–21.)

       In response, the FEC argues that not only does its articulation of the standard applied

satisfy the court’s instruction in LPF I, but it is also plainly reasonable and not contrary to law.

(See ECF No. 90 (“Def.’s Resp. and Mot. Summ. J.”) at 25.) The FEC notes, as it did in its

decision, that the Supreme Court determined in another context that two out of three of the

terms—“support” and “oppose”—“provide explicit standards for those who apply them and give

the person of ordinary intelligence a reasonable opportunity to know what is prohibited.” (Id.

(quoting McConnell v. Fed. Election Comm’n, 540 U.S. 93, 170 n.64 (2003), overruled on other

grounds by Citizens United v. Fed. Election Comm’n, 558 U.S. 310 (2010)).) In addition, the



                                                  21
FEC contends that Plaintiffs’ assertion that it applied an improper “control test” is belied by the

record. (Id. at 26.)

       The FEC has the better of this argument. Plaintiffs might prevail if the FEC had merely

stated that it applied the plain meaning of “endorse,” “support,” and “oppose” without

incorporating the application into its written analysis. But the FEC’s discussion regarding its

application demonstrates that it reviewed the evidence to determine whether it fell into one of

three categories: (1) evidence that the CPD directly engaged in prohibited conduct, (2) evidence

that CPD personnel engaged in prohibited conduct in an official capacity, and (3) evidence that

CPD personnel engaged in prohibited conduct in a personal capacity. (A.R. 7213–22.) The FEC

examined the evidence in the first two categories to determine whether it was persuasive enough

to warrant a finding that the CPD violated the Federal Election Campaign Act (“FECA” or the

“Act”). (A.R. 7214–20.) In so doing, the FEC used the plain meaning of the terms “endorse,”

“support,” and “oppose.” (A.R. 7213–22.) With respect to evidence in the third category, the

FEC determined that it did not violate the Act because an individual is permitted to wear

“multiple hats” and “an individual’s leadership role in a given organization does not restrict his

or her ability to speak freely on political issues or make contributions to political committees

when he or she does so in his or her personal capacity.” (A.R. 7220–21.)

       Moreover, to the extent that the FEC’s decision contains a “control test,” it is patently

different from that in Buchanan v. Fed. Election Comm’n, 112 F. Supp. 2d 58, 63 (D.D.C. 2000).

In Buchanan, the FEC looked for evidence demonstrating that the two major parties controlled

the CPD, was involved in the CPD’s operations, or had input in the CPD’s debate decision. Id.

at 70–71. The FEC’s use of the control standard was deemed permissible to address the

“specific contention . . . that the CPD was created to give the two major parties ‘control over’ the



                                                 22
presidential debates.” Id. at 70–71 n.8. Heeding Buchanan’s narrow holding, in LPF I this court

advised the FEC that the Buchanan control standard was inapplicable to Plaintiffs’ allegations

because Plaintiffs “do not allege that the Democratic or Republican parties exercised control

over the CPD, but instead that the CPD and its directors acted on a partisan basis to support those

parties.” LPF I, 232 F. Supp. 3d at 139. And on remand, the FEC made plain that it was not

applying the Buchanan control standard, but a standard designed address whether the CPD was

liable for its directors’ actions. That is, in order for the FEC to address Plaintiffs’ allegations that

CPD directors were engaging in partisan activity that permeated the CPD and rendered it a

partisan organization, the FEC needed to look to the law of agency to assess the merits of

Plaintiffs’ claims.

        The court therefore DENIES Plaintiffs’ motion and GRANTS Defendant’s cross-

motion with respect to the appropriateness of the legal standard applied.

                      ii. FEC’s Treatment of the Evidence

        Plaintiffs argue that, for the second time, the FEC failed to adequately consider the

evidence it presented in its two administrative complaints. (See Pls.’ Mot. Summ. J. at 21–32.)

In response, the FEC contends that Plaintiffs cannot meet their burden to show that the

Commission acted contrary to law or in an arbitrary manner. (See Def.’s Resp. and Mot. Summ.

J. at 28–41.) The FEC also notes that on remand, it heeded this court’s directives and addressed

each deficiency identified in LPF I. (See id. at 24–28.)

        In reviewing the FEC’s Factual and Legal Analysis, this court must assess whether the

FEC considered the “relevant factors” and must “engage in a ‘substantial inquiry’ into the facts,

one that is ‘searching and careful.’” Ethyl Corp. v. EPA, 541 F.2d 1, 34–35 (D.C. Cir. 1976)

(quoting Volpe, 401 U.S. at 415–16). However, in educating itself about “the intricacies of the



                                                  23
problem before the agency,” this court must be mindful that it is not a “superagency that can

supplant the agency’s expert decision-maker.” Id. at 36. As such, this court must examine the

administrative record only for a “rational connection between the facts found and the choice

made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29,

43 (1983).

       Although Plaintiffs mount several challenges to the FEC’s treatment of the evidence, for

the reasons set forth below, none are availing.

                       a. Plaintiffs’ disagreement with the FEC’s findings regarding
                          partisan evidence

       In support of their allegations that the CPD is a partisan organization that has supported,

endorsed, or opposed political parties or candidates, Plaintiffs submitted several categories of

evidence for the FEC’s review, none of which the FEC found persuasive.

                               1. Statements analyzed by FEC in prior matters

       As discussed in LPF I, there is some overlap between the evidence submitted with

Plaintiffs’ complaints and evidence submitted with prior CPD-related complaints, including

MURs 4987, 5004, and 5021, which were reviewed by the court in Buchanan. The court there

noted that this evidence of the CPD’s alleged partisanship was “not insubstantial” and “[a]n

ordinary citizen might easily view the circumstances surrounding the creation of the CPD along

with the evidence of major-party influence over the past three debates as giving some ‘reason to

believe’ that the CPD always has supported, and still does support, the two major parties to the

detriment of all others.” Buchanan, 112 F. Supp. 2d at 72. However, it found that plaintiffs

lacked “contemporaneous evidence” specifically relating to the CPD’s decisions regarding the

2000 election debates at issue in that case. Id.

       Here, after acknowledging its earlier conclusions that the age of the documents and

                                                   24
statements undermined their persuasiveness as evidence of current bias, the FEC reevaluated the

evidence. (A.R. 7215–18.) In so doing, it first compared Plaintiffs’ characterization of several

statements with declarations submitted by the quoted individuals. (A.R. 7215.) For example,

Plaintiffs submitted statements made by the then-chairmen of the Republican and Democratic

parties, who entered into a 1985 Memorandum of Agreement that the debates “should be

principally and jointly sponsored and conducted by the Republican and Democratic National

Committees,” and issued a 1987 press release stating that “while the two party committees will

be sponsors for all future presidential general election debates between our party nominees, we

would expect and encourage” the League of Women’s participation as a sponsor. (A.R. 2244,

2249.) Plaintiffs view these statements as “incontestably partisan.” (See Pls.’ Mot. Summ. J. at

22.) However, the FEC credited a declaration from CPD Co-Chair Fahrenkopf that Plaintiffs’

“cherry-picked quotes” must be understood from the perspective of two individuals working to

procure “buy in” from the two major parties because “securing commitment of both major party

nominees” was a “major impediment” to institutionalized debates. (A.R. 7058, 7216.) In

another instance, Plaintiffs submitted a statement made by a then-former CPD board member,

who in a 2001 interview stated that the then-CPD Executive Director was “extremely careful to

be bi-partisan.” (A.R. 7216.) Plaintiffs assert that “bi-partisan” refers to an agreement between

two major political parties. (See Pls.’ Mot. Summ. J. at 22.) The FEC, however, credited a

declaration from the quoted individual that the word “bi-partisan” was used “to mean not

favoring any one party over another.” (A.R. 7095, 7216.) These two instances are not

anomalous. The FEC deferred to each declarant’s attestation that the meaning Plaintiffs ascribed

to their statements was inaccurate. (A.R. 7035–7161, 7216.)

       The FEC next determined that even if the past statements did “suggest support for



                                                25
debates exclusively between Republicans and Democrats or opposition to the inclusion of

independent candidates,” they did not “necessarily reflect the organization’s perspective at the

time it sponsored the 2012 presidential debates at issue.” (A.R. 7217.) The FEC noted that the

CPD conducts an internal review after every presidential election, indicating that the CPD may

change over time. (Id.) And it cited the fact that, following allegations that the 1996 debates

arbitrarily excluded Ross Perot, the CPD studied the 1996 debates, adopted new candidate

selection criteria, and retained a polling expert to ensure the new criteria were carefully and

thoughtfully applied. (Id.) The FEC also relied on sworn declarations from every director,

attesting that he or she has “never observed any [CPD] Board member ever approach any issue

concerning the CPD or its mission from a partisan perspective and the CPD has conducted its

business in a strictly nonpartisan fashion.” (A.R. 7218.) (alteration in original)

       Finally, the FEC reasoned that even if the past statements “did reflect more current

sentiments, they are not indicative of CPD’s organizational endorsement of or support for the

Democratic and Republican Parties and their candidates, or CPD’s opposition to third party

candidates” for two reasons. (Id. (emphasis in original).) It noted that two of the documents

were not released by the CPD, but the Democratic and Republican National Conventions “as

expressions of [their] commitment to a new custom for presidential debates.” (Id.) There was

also no evidence that the statements from the CPD officers and directors were made in their

capacity as CPD representatives. (Id.)

       The court finds the FEC’s three-layer assessment sufficient. It “examine[s] the relevant

data and articulate[s] a satisfactory explanation for its action including a rational connection

between the facts found and the choice made.” Tex. Neighborhood Servs. v. U.S. Dep’t of Health

& Human Servs., 875 F.3d 1, 6 (D.C. Cir. 2017). The FEC rationally decided, based on evidence



                                                 26
presented to it, that the statements were non-partisan, not representative of the current CPD, or

not indicative of CPD’s organizational endorsement, support, or opposition. That Plaintiffs or

other like-minded individuals may disagree with the FEC’s interpretation of these statements is

not enough for the court to find that the FEC’s decision is arbitrary, capricious, or contrary to

law. See, e.g., New Life Evangelistic Ctr., Inc. v. Sebelius, 753 F. Supp. 2d 103, 133 (D.D.C.

2010) (“[W]hile New Life may understandably disagree with HHS’ determination, mere

disagreement cannot discharge its burden of establishing that the determination was arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.”). Therefore, in light

of the FEC’s reasoned explanations, this court finds that the FEC’s treatment of previously

considered evidence was neither arbitrary nor contrary to law.

                               2. Statements analyzed by FEC for the first time

        Plaintiffs next challenge the FEC’s treatment of a 2015 interview that CPD Co-Chair

Fahrenkopf gave to SkyNews. In the interview, Fahrenkopf was asked the following question:

        And, this time around, of course, together, the television companies wanting to do
        the two lead candidates, the three lead candidates, and then a four candidate
        debate, the conservative leader said he wouldn’t do that, and we’ve ended up with
        a seven person, a seven party, debate. What do you think the prospects for that
        are?

(A.R. 3099.) Fahrenkopf responded:

        Well, you know the primary debates here in the United States, we often—and of
        course the Republicans three years ago, had seven or eight people on the stage
        and people jokingly say it’s less of a debate than a cattle show, because there’s
        such little time for each candidate to get across in the short period what their
        views are on issues. That’s why in the general election debate, we have a system,
        and we, you know, as you know, primarily go with the two leading candidates,
        it’s been the two political party candidates, save in except for 1992 when Ross
        Perot participated in the debates. So, seven people on the stage at one time is very
        difficult, it’s going to take a very clever moderator to make sure that each
        candidate gets an opportunity to put forth their views.

(Id.)

                                                 27
       Plaintiffs read this exchange to indicate that Fahrenkopf “admit[ted] that the CPD uses its

‘system’ to ensure that only the ‘two leading candidates’ can participate in the debates.” (A.R.

3094.) Plaintiffs therefore argued that the FEC should view the admission as confirmation of the

CPD’s bias and respondents’ violation of federal law. (A.R. 3093.) Plaintiffs also asked the

FEC to not afford significant weight to a portion of CPD Director Janet Brown’s declaration that

CPD’s selection system is designed to be inclusive enough to draw the leading candidates

without being so inclusive that leading candidates would refuse to participate, because Plaintiffs

viewed it as contradicting Fahrenkopf’s admission. (A.R. 3094.)

       Upon review, the FEC found “no categorical support for Democrats or Republicans or

opposition to independent candidates” because it viewed Fahrenkopf as referring to a trend.

(A.R. 7219.) Then, as it had done with the statements discussed above, the FEC looked to

Fahrenkopf’s declaration, in which he averred that his remarks were not fairly construed by

Plaintiffs. (A.R. 3120.) Specifically, the FEC agreed with Fahrenkopf’s explanation that in

responding to a question about a seven-candidate debate, he simply stated “the historical fact that

in the United States, the general election debates usually have been between two candidates, who

have been the major party nominees.” (A.R. 3119–20.) Lastly, the FEC noted that Fahrenkopf’s

remarks about the effect a seven-candidate debate would have on the “educational value of

debates” is consistent with the CPD’s statement that it “operates for the purpose of providing

meaningful debates for the public benefit.” (A.R. 7219–20.)

       In moving for summary judgment on the FEC’s treatment of the SkyNews interview,

Plaintiffs contend that the FEC improperly accepted Fahrenkopf’s “bogus explanation” that he

was merely stating a historical fact, because the interviewer’s “question on its face was

prospective.” (See Pls.’ Mot. Summ. J. at 22.) Plaintiffs note that the statement “we . . .



                                                28
primarily go with” is present tense. (See ECF No. 97 (“Pls. Reply and Opp. Mot. Summ. J.”) at

10 (emphasis and ellipsis in original).) Plaintiffs also accuse the FEC of sharing the CPD’s

partisan bias because the FEC espouses the “paternalistic view” that multiple candidates have a

negative effect on the debates’ educational value. (Pls.’ Mot. Summ. J. at 23.)

       Plaintiffs contend that because the interviewer posed a prospective question, the FEC

should have read Fahrenkopf’s entire answer as relating to the future. This argument goes too

far. In answering a question about the future, it is not unusual to use the past as a frame of

reference. Given Fahrenkopf’s answer and declaration, it was reasonable for the FEC to find that

a portion of his statement asserted a historical fact—“we . . . primarily go with the two leading

candidates, it’s been the two political party candidates”—and the other portion of his answer

addressed the question about a seven candidate debate in the future—“[s]o, seven people on the

stage at one time is very difficult, it’s going to take a very clever moderator to make sure that

each candidate gets an opportunity to put forth their views.” (A.R. 3099.) Accordingly, the

court finds that the FEC’s treatment of Fahrenkopf’s 2015 interview was neither arbitrary nor

contrary to law.

                               3. Policies implemented by CPD leadership

       As an exhibit to their complaints, Plaintiffs included a document entitled “Commission

on Presidential Debates: Conflict of Interest Policy,” created to protect the CPD’s interests

“when it is contemplating entering into a transaction or arrangement that might benefit the

private interests of an officer, director or senior manager of the Organization or might result in a

possible excess benefit transaction.” (A.R. 2768–71, 4017.)

       On remand, the CPD submitted a declaration from its Executive Director explaining that

there are two additional policies. The first is an “informal policy,” which provides that “Board



                                                 29
members are to refrain from serving in any official capacity with a political campaign or party

while serving on the Board.” (A.R. 7103.) The second is a “formal Political Activities Policy”

that expands upon the informal policy and “is intended to deter CPD-affiliated persons from

participating, even in a personal capacity, in the political process at the presidential level

(including the making of campaign contributions) while serving on the Board, despite the fact no

such policy is required by FEC regulations.” (A.R. 7103–04.)

       The parties’ arguments with respect to this evidence are akin to two ships passing in the

night. Plaintiffs argue that the FEC erred in relying only on the CPD’s description of the two

previously undisclosed policies instead of actually reviewing the policies. (See Pls.’ Mot.

Summ. J. at 24–26.) According to Plaintiffs, the CPD’s cursory description of the policies

demonstrate that they are ineffective at prohibiting partisan activity. (Id.) In response, the FEC

highlights that Plaintiffs submitted the “Conflict of Interest Policy” for the FEC’s review, and the

FEC subsequently reasonably determined that the policy “appear[s] to limit financial conflicts of

interest that could arise as a result of outside employment.” (Def.’s Resp. and Mot. Summ. J. at

34.) This response, focusing solely on the previously disclosed policy, indicates that the FEC

may have misunderstood Plaintiffs’ contention regarding the two undisclosed policies.

       Putting this apparent misunderstanding aside, the FEC’s treatment of both undisclosed

policies was appropriate given its earlier findings that political statements, contributions, and

positions held by CPD leadership solely in their personal capacity were acceptable. Plaintiffs’

argument that the FEC erred in considering the two undisclosed policies might have had more

traction had the FEC solely or primarily relied on policies it had neither viewed nor questioned.

However, the FEC’s Factual & Legal Analysis makes clear that its determination did not rise or

fall with the policies. Before mentioning the policies, the FEC stated that (1) the statements of



                                                  30
consequence were those that “express the position of the CPD,” (2) the contributions of

consequence were those that “originated from CPD resources,” and (3) the only positions of

consequence were those where the CPD officer and directors “acted as agents of CPD” in the

course of the outside employment. (A.R. 7221.) The FEC then found that Plaintiffs failed to

adduce any evidence suggesting that specific statements, contributions, or positions fell into any

one of those three categories. (Id.) Next, the FEC found that most of the challenged work

preceded the individual’s CPD service and thus was not fairly attributable to the CPD. (Id.) The

FEC then addressed its reliance on all three policies, and added appropriate caveats to show that

it had accounted for the CPD’s failure to provide the Political Activities Policy and the informal

policy. (See id. (“Although not part of Respondents’ submissions, the policy reportedly . . .”).)

Accordingly, the court finds that the FEC’s treatment of the policies was neither arbitrary nor

contrary to law.

                      b. Plaintiffs’ contention that the FEC failed to consider key partisan
                         evidence

       Plaintiffs argue that the FEC’s Factual and Legal Analysis failed to “specifically address”

the following “evidence demonstrating the CPD’s partisan bias.” (See Pls.’ Mot. Summ. J. at

23.)

   •   Fahrenkopf’s 1987 statement that the CPD was “not likely to look with favor on
       including third-party candidates in the debates” (A.R. 2252);

   •   Former Senator Alan Simpson’s 2002 comment that “Democrats and Republicans on the
       commission [] are interested in the American people finding out more about the two
       major candidates—not about independent candidates who mess things up” (A.R. 3136);

   •   Representative John Lewis’ comment that “the two major parties [have] absolute control
       of the presidential debate process” (A.R. 3095);

   •   Congressional testimony that the Democratic and Republican parties determine who
       participates in the debates, Buchanan, 112 F. Supp. 2d at 71;


                                                31
   •   Fahrenkopf’s reference to the Republican Party as “our great party” (A.R. 2382–83);

   •   Cash contributions from CPD directors to Democratic and Republican campaigns (see,
       e.g., A.R. 2370, 2373–80, 2403–05, 2407–08); and

   •   CPD directors’ lobbying efforts on behalf of industries that gave money to Democratic
       and Republican candidates (see, e.g., A.R. 2370, 2385).

(Id. at 23–24.)

       The first four pieces of evidence are encompassed in the FEC’s discussion of evidence

that it has previously reviewed in connection with other administrative complaints. (A.R. 7214–

18.) As detailed above, the FEC found that all the previously considered evidence was non-

partisan, not representative of the current CPD, or not representative of the organization. In LPF

I, this court stated that it “does not expect the FEC to discuss every single page of evidence in

order to demonstrate that it had carefully considered the facts.” 232 F. Supp. 3d at 142.

       The last three pieces of evidence are encompassed in the FEC’s discussion of more recent

partisan evidence that it had not previously considered. (A.R. 7219–22.) As noted above, the

FEC reviewed that evidence to determine whether it amounted to evidence that (1) the CPD

directly engaged in prohibited conduct, (2) CPD personnel engaged in prohibited conduct in an

official capacity, and (3) CPD personnel engaged in prohibited conduct in a personal capacity.

(A.R. 7213–22.) Categorizing the evidence in this manner was a critical step in the FEC’s

analysis because prohibited conduct done solely in a personal capacity was deemed benign. The

FEC found that each of the last three pieces of evidence fell within the benign category.

Beginning with Fahrenkopf’s article in which he referred to the Republican Party as “our great

party,” the FEC found that “there is no indication that Fahrenkopf wrote his op-ed in his official

capacity as CPD co-chair, nor does the opinion piece express positions on behalf of CPD.” (A.R.

7221.) With respect to the cash contributions made by CPD personnel to Democratic and


                                                 32
Republican campaigns, the FEC found “no suggestion that any of the contributions . . .

originated from CPD resources or any source other than their respective personal assets.” (Id.)

Lastly, with respect to the lobbying efforts, the FEC found no information that the CPD directors

acted “as agents of CPD in the course of outside employment,” “on behalf of the CPD” in the

course of lobbying efforts, or “on behalf of their employer while volunteering for CPD.” (Id.)

       Because the FEC did in fact address each piece of evidence identified by Plaintiffs,

Plaintiffs’ contention is reduced to a simple disagreement with the FEC’s decision (as opposed to

their representation that the FEC ignored a mountain of evidence), and such a disagreement does

not discharge Plaintiffs of their burden to establish that the decision was arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law. Therefore, this court finds in favor

of the FEC.

                       c. Plaintiffs’ contention that the FEC and CPD Directors failed to
                          give sufficient consideration to evidence that CPD Directors were
                          participants in a “partisan scheme”

       In LPF I, this court ordered that on remand, the FEC must notify the named directors that

Plaintiffs’ complaint alleged that the directors had committed a violation of the FECA, give the

directors the opportunity to address the allegations, and consider the evidence against the

directors. 232 F. Supp. 3d at 143. In accordance with this court’s order, the FEC notified the

directors and provided them with an opportunity to respond. Nine of the directors submitted

sworn declarations containing nearly identical paragraphs. (A.R. 7143–61.)

       Plaintiffs contend that the directors’ responses demonstrate that neither they nor the FEC

gave “any sufficient thought to the substantial evidence.” Specifically, they contend that the

declarations are meaningless because they are virtually identical and summarily deny the

allegations. (See Pls.’ Mot. Summ. J. at 32.) Plaintiffs also assert, using Alan Simpson’s



                                                 33
declaration as an example, that the declarations are flawed because they do not confirm that the

directors reviewed the complaint or supporting evidence. (Id. at 32–33.) Plaintiffs therefore

conclude that the FEC should have questioned their validity. (Id. at 33.)

        The FEC responds that it was reasonable for it to give greater weight to the declarations

because Plaintiffs’ “cherry-picked quotes from CPD’s directors were not made under oath and

the quoted statements do not necessarily contradict respondents’ declarations.” (Def.’s Resp.

and Mot. Summ. J. at 35.) The FEC uses Simpson’s declaration to demonstrate that he did in

fact directly address the statement that Plaintiffs accused him of ignoring. (Id.) As to Plaintiffs’

argument that the FEC should have questioned the validity of the declarations, the FEC states

that the Factual and Legal Analysis’ robust discussion regarding the evidence’s age, history,

context, and legal significance demonstrates that it did not blindly accept the declarations. (ECF

No. 104 (“Def.’s Reply”) at 12–13.) In addition, the FEC argues that in the absence of the

declarations, it would have reached the same conclusion because all the evidence—except for the

remarks made in Fahrenkopf’s 2015 interview—was “too old and/or only pertained to CPD

directors’ non-official capacity and thus likely would not establish CPD liability.” (Id. at 13.)

Lastly, the FEC cites Circuit case law stating that it is not a valid objection that conflicts in the

evidence might have been resolved differently or other inferences may have been drawn from the

same record. (Id.)

        The FEC determined that out of all of Plaintiffs’ evidence, only one statement—

Fahrenkopf’s 2015 interview—was both recent and given in an official capacity. The FEC

engaged in an in-depth analysis of that statement before finding that it did not evince partisan

bias. For the remaining statements, the FEC deemed them benign because they were outdated or

made in the individual’s personal capacity, and therefore it was not unreasonable for the FEC to



                                                  34
award greater weight to the more recent declarations. In addition, to the extent the FEC may

have erred in relying on the declarations, such error was not prejudicial given that the FEC also

separately identified critical imperfections in the statements. Jicarilla Apache Nation v. U.S.

Dep’t of Interior, 613 F.3d 1112, 1121 (D.C. Cir. 2010) (“The harmless error rule applies to

agency action because ‘[i]f the agency’s mistake did not affect the outcome, if it did not

prejudice the petitioner, it would be senseless to vacate and remand for reconsideration.’”). The

court therefore finds that Plaintiffs have not met their burden in establishing that the FEC’s

treatment of the nine declarations was arbitrary, capricious, or otherwise contrary to law.

                       d. Plaintiffs’ disagreement with the weight afforded to their experts

       Plaintiffs submitted two supporting expert reports, one of which was prepared by Clifford

Young, and in which report he opined that “on average, an independent candidate must achieve a

minimum of 60% name recognition, and likely 80%, in order to obtain 15% vote share.” (A.R.

2493.) Young arrived at this conclusion after noting, among other things, that there is a positive

correlation between name recognition and vote share. (Id.) He also stated that three-way races

are more error prone than two-way races, which could lead to an independent candidate’s

improper exclusion from the debate. (A.R. 2519.) The other expert report was authored by

Douglas Schoen. Building on Young’s finding that 60 percent name recognition is required to

meet the 15 percent polling threshold, Schoen opined that an independent candidate should

expect to spend $266,059,803 to run a campaign capable of meeting the 15 percent polling

threshold, and that this level of financing is impossible for all but the major-party candidates.

(A.R. 2555–56.) Schoen also declared that with respect to polling error, elections with more

than two candidates are prone to distinct volatility that limits the predictive power of pre-election

polling data. (A.R. 2556.) According to Plaintiffs, the two expert reports work in tandem to



                                                 35
support their argument that the 15 percent threshold is not an objective criterion.

       Because the FEC addressed the two expert reports at length in its Factual & Legal

Analysis, Plaintiffs do not and cannot contend that the FEC did not take the expert reports into

account. Instead, they argue that the FEC erred in determining how much evidentiary weight to

give the expert reports. But the fact that Plaintiffs disagree with how the FEC treated the

evidence is not actionable because the FEC provided a sound and reasoned basis for discounting

both expert opinions.

       With respect to Young’s expert report, the FEC found that (1) the analysis was limited in

its scope because it considers one factor—name recognition—to the exclusion of other key

factors, such as fundraising, candidate positioning, election results, idiosyncratic events, policy

preferences, and political missteps; (2) the report did not establish that independent candidates do

not and cannot acquire 60 percent name recognition; (3) Young’s metric for polling error—the

difference between the poll and the actual result on election—was not useful because the CPD is

concerned only with a candidate’s support at a given moment; and (4) Young’s reliance on three-

way gubernatorial election polling was not useful in the presidential election polling context

because presidential election polling is inherently more reliable than polling in low turn-out

elections, such as gubernatorial races. (A.R. 7224–25, 7231–32.)

       The FEC found that Schoen’s report (1) was flawed because it built upon the Young

report’s flawed findings; (2) presumed that all independent candidates must pay for all of their

media; a presumption which was unfounded because candidates are able to attract earned media;

(3) failed to address the fact that digital and social media has enabled the sharing of campaign

messaging at a much lower cost than more traditional news outlets; (4) did not account for the

fact that independent expenditure-only political committees are on the rise and are able pay for



                                                 36
messaging, which reduces the amount the candidate must spend in order to reach 60 percent

name recognition; and (5) incorrectly presumed that independent candidates begin with 0 percent

name recognition and funding. (A.R. 7226–29.)

       Each of the FEC’s evidentiary findings was informed and reasonable given the facts

presented to it and the flaws identified by the FEC. That Plaintiffs would have come to a

different conclusion regarding the weight afforded to the reports does not render the FEC’s

findings arbitrary, capricious, or contrary to law. Moreover, the FEC was permitted to afford

more weight to its expert, Gallup’s Editor-in-Chief Frank Newport. See Wis. Valley

Improvement v. F.E.R.C., 236 F.3d 738, 746–47 (D.C. Cir. 2001) (“Given the presence of

disputing expert witnesses,” the court “‘must defer to ‘the informed discretion of the responsible

federal agencies.’”).

                  iii. FEC’s Determination Regarding CPD’s Polling Criterion

       Finally, Plaintiffs argue that the FEC’s dismissals were arbitrary and capricious because

the agency “ignored or misconstrued the evidence that the CPD’s polling criteria is not

‘objective’ and instead favors the major party nominees.” (See Pls.’ Mot. Summ. J. at 33.) The

FEC regulations require that staging organizations such as the CPD “use pre-established

objective criteria to determine which candidates may participate in a debate,” but does not define

“objective criteria.” 11 C.F.R. § 100.13(c); see also Perot v. FEC, 97 F.3d 553, 559–60 (D.C.

Cir. 1996) (stating that regulation “does not spell out precisely what the phrase ‘objective

criteria’ means,” giving “the individual organizations leeway to decide what specific criteria to

use”). In Buchanan, however, the court noted that “the objectivity requirement precludes debate

sponsors from selecting a level of support so high that only the Democratic and Republican

nominees could reasonably achieve it.” 112 F. Supp. 2d at 74.



                                                37
        Here, Plaintiffs bring two challenges. First, they take issue with the FEC’s failure to

dispute that if an independent candidate did reach 15 percent support, there is nothing to prevent

the CPD from manipulating the selection of polls to exclude the independent candidate. (See

Pls.’ Mot. Summ. J. at 34.) Second, Plaintiffs contend that the FEC failed to address the fact that

no independent candidate has satisfied the 15 percent criterion since it was instituted by the CPD.

(See id.)

        Plaintiffs’ first challenge is based in conjecture, requiring the occurrence of two separate

events: first, that an independent candidate reaches the 15 percent threshold, and second, that the

CPD manipulates the selection of polls to exclude the independent candidate. Faced with such

hypothetical scenarios, the FEC relied on its independent polling expert’s sworn declaration that

he recommends polls based on the quality of the methodology employed, the reputation of the

polling organizations, and how often the polling is conducted. (A.R. 3045.) The expert further

averred that he makes recommendations based solely upon his professional judgment and

without any partisan purpose or pre-determined result in mind, and that the CPD has always

adopted his recommendations. (Id.) In light of this declaration, the FEC’s decision to discount

Plaintiffs’ hypothetical misconduct cannot be construed as arbitrary.

        With regard to Plaintiffs’ second challenge, once the FEC determined that the Schoen and

Young reports contained flaws that undermined their persuasive value, the FEC relied on a

judicially-upheld finding that independent candidates have reached the 15 percent threshold in

the past. Indeed, the Buchanan court stated:

        In view of the substantial deference I must accord to the FEC’s interpretation of its
        own regulations, I cannot conclude that it was plainly erroneous or inconsistent
        with the regulation for the FEC to find that the 15% support level set by the CPD
        is “objective” for the purposes of 11 C.F.R. § 110.13(c). As Brown indicated in
        her declaration, several third party candidates have in the past achieved over 15%
        support in the polls taken at or around the time that the debates are traditionally

                                                 38
        held. For instance, by September of 1968, George Wallace had achieved a level of
        support of approximately 20% in the polls. John Anderson was invited by the
        League of Women Voters to participate in the 1980 presidential debates after his
        support level reached approximately 15%. Finally, in 1992, Ross Perot’s standing
        in the polls was near 40% at some points and he ultimately received 18.7% of the
        popular vote that year. (Brown Decl. at ¶ 35.) Thus, third party candidates have
        proven that they can achieve the level of support required by the CPD. While a
        lower threshold of support might be preferable to many, such a reading is neither
        compelled by the regulation's text nor by the drafters’ intent at the time the
        regulation was promulgated. Accordingly, deference to the FEC’s interpretation is
        warranted.

112 F. Supp. 2d at 74. And because the FEC first discounted all newly submitted evidence

purporting to show that the criterion was not objective, all that remained was the evidence

that was considered in Buchannan, and thus the FEC’s reliance on Buchanan’s findings

that it was possible for a third party candidate to reach the polling threshold was reasonable.

        Accordingly, the court concludes that the FEC’s determination regarding the polling

criterion was neither arbitrary nor capricious. The court therefore DENIES Plaintiffs’ motion

and GRANTS Defendant’s cross-motion with respect to the FEC’s determination regarding the

polling criterion.

        2. FEC’s Decision to Not Engage in Rulemaking

        Plaintiffs also move for summary judgment on its claim that the FEC’s decision not to

initiate rulemaking was arbitrary and capricious in violation of the APA. The court’s review of

an agency’s decision not to engage in rulemaking is very limited, and that decision “is at the high

end of the range of levels of deference we give to agency action under our ‘arbitrary and

capricious’ review.” Defs. of Wildlife v. Gutierrez, 532 F.3d 913, 919 (D.C. Cir. 2008) (internal

quotation omitted). The proper inquiry is “whether the agency employed reasoned decision-

making in rejecting the petition.” Id. In making this assessment, the court “must examine ‘the

petition for rulemaking, comments pro and con . . . and the agency’s explanation of its decision



                                                  39
to reject the petition.” Am. Horse Prot. Ass’n, Inc. v. Lyng, 812 F.2d 1, 5 (D.C. Cir. 1987)

(quoting WWHT, Inc. v. FCC, 656 F.2d 807, 817–18 (D.C. Cir. 1981)). An order overturning the

agency’s decision and requiring promulgation of a rule is reserved for only “the rarest and most

compelling of circumstances.” WWHT, 656 F.2d at 818. However, if the agency fails to provide

a reasonable explanation for its decision, an appropriate remedy may be a remand to the agency

for reconsideration and publication of a new decision or the commencement of rulemaking if the

agency so decides. See, e.g., Shays v. FEC, 424 F. Supp. 2d 100, 116–17 (D.D.C. 2006).

       In its Petition for rulemaking, Plaintiffs requested the following:

       The FEC should conduct a rulemaking to revise and amend 11 C.F.R. § 110.13(c),
       the regulation governing the criteria for candidate selection that corporations and
       broadcasters must use in order to sponsor candidate debates. The amendment
       should (A) preclude sponsors of general election presidential and vice-presidential
       debates from requiring that a candidate meet a polling threshold in order to be
       admitted to the debates; and (B) require that any sponsor of general election
       presidential and vice-presidential debates have a set of objective, unbiased criteria
       for debate admission that do not require candidates to satisfy a polling threshold
       to participate in debates.

(A.R. 0009–10.) In support of this request, Plaintiffs presented much of the same evidence,

including the Young and Schoen reports, as they presented in support of their administrative

complaint. Plaintiffs’ basic argument is that the use of a single polling criterion to determine

admission to candidate debates is particularly susceptible to excluding candidates and confining

support to the two major party candidates, creating an appearance of corruption or unlawful

conduct. Plaintiffs therefore argue that in the unique context of presidential and vice-presidential

debates, which are run solely by the CPD, the FEC should continue permitting the CPD or future

debate staging organizations to craft their own objective criteria but disallow the use of polling

thresholds. (A.R. 0032.) The FEC received 1,264 comments, and only one—from the CPD—

opposed the Petition. (A.R. 1903.)



                                                 40
       When it remanded this case, this court identified several problems with the FEC’s

reasoning. For example, the FEC acknowledged that polling thresholds could be used to advance

one candidate over another, and summarily stated that other mechanisms would detect the issue

without explaining why alternative processes would be preferable. (A.R. 1905.) And the FEC

assessed a nationwide prohibition on polling thresholds for every debate as opposed to Plaintiffs’

requested prohibition on polling thresholds for only presidential and vice president debates. (Id.)

The court therefore directed the FEC to reconsider the rulemaking petition and issue an opinion

addressing the court’s concerns. LPF I, 232 F. Supp. 3d at 148.

       Following the remand, the FEC again denied Plaintiffs’ petition for rulemaking.

Plaintiffs now move for summary judgment based on the FEC’s treatment of its two expert

reports. (See Pls.’ Mot. Summ. J. at 36–43.) As Plaintiffs aptly note, the reasoning in the

Supplemental Notice of Disposition “largely mirrors the arguments in the Factual and Legal

Analysis” and adds a “handful of additional arguments.” (Id. at 36.) And given this court’s

finding that the FEC’s treatment of the Young and Schoen report were neither arbitrary nor

contrary to law, there is no need to assess whether the FEC’s additional reasons for discounting

the expert reports are sufficient. However, the court notes that the flaws identified by the FEC

included: (1) Young’s decision to measure name recognition at an early stage in each model

may have amplified polling errors, which are higher earlier in the election cycle; (2) Young’s

analysis does not account for the fact that the September candidate field is smaller than the

earlier stage that his analysis uses; (3) Young’s report does not establish any causative effect

between name recognition and vote share; (4) Young’s report fails to provide any evidence that

polling error is biased in a manner specific to party affiliation; (5) Schoen’s report builds its

conclusion through an extensive series of unsupported suppositions and assertions; (6) Schoen’s



                                                  41
report failed to explain the circumstances under which the leading corporate and political media

buying firm offered its estimate that an independent candidate would need $100 million for a

media buy; and (7) Schoen’s report does not account for any inherent biases held by the buying

firm. (A.R. 1932–37.) These flaws vary in magnitude, but as discussed above, the other flaws

were sufficient for the FEC to discount Plaintiffs’ two proffered experts and rely on its own

independent expert. Thus, Plaintiffs have presented no basis upon which this court may find that

the FEC’s decision not to engage in rulemaking was arbitrary, capricious, or otherwise contrary

to law. The court therefore DENIES Plaintiffs’ motion and GRANTS Defendant’s cross-motion

with respect to the FEC’s decision not to engage in rulemaking.

                                      IV. CONCLUSION

       For the foregoing reasons, Defendant’s motion to strike is GRANTED, in part and

DENIED, in part, Plaintiffs’ motion to supplement is DENIED, Plaintiffs’ motion for summary

judgment is DENIED, and Defendant’s cross-motion is GRANTED.

       An appropriate Order accompanies this Memorandum Opinion.

Date: March 31, 2019

                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge




                                                42